As stated by Justice McDONALD, the sticker ballot contained the full ticket for all of the offices. The ballot bore the name of a candidate for each of the seven village offices. Several of the names on the stickers were names of the identical candidates as printed on the official ballot. While the question is not raised in the instant case, it may well be questioned whether a single sticker covering all the offices on the ticket and in part duplicating the candidates' names already printed on the ticket may lawfully be used. The statute (3 Comp. Laws 1929, § 3111) provides only for writing or placing upon the ticket "the name of any person who is not a candidate on any ticket." In People v. Byers, 135 Mich. 45, it is said: "If the name does not appear on the ticket, it may be written in place of the name." The instant decision should not be construed as permitting the substitution *Page 220 
of an entirely new ticket by use of a sticker a part of which already appears on the printed ballot; or as determining whether writing or placing names in duplicate on the ticket in this manner constitutes a distinguishing mark. These questions are not presented in this record. I concur in reversal.
BUTZEL, C.J., and CLARK, POTTER, and FEAD, JJ., concurred with NORTH, J.